               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

SHAWN RILEY,

                      Plaintiff,
                                                      Case No. 17-CV-891-JPS
v.

JARED FRANKE,
                                                                     ORDER
                      Defendant.


       On October 3, 2018, the parties filed a joint stipulation of dismissal

of this action with prejudice. (Docket #71). The Court will adopt that

stipulation. See Fed. R. Civ. P. 41(a)(1)(A)(ii). Defendant has also agreed to

pay Plaintiff $370.00 for his filing fee and copying costs, which the Court

shall include in this Order.

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #71) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice, and Defendant shall pay to

Plaintiff $370.00 for his filing fee and copying costs in this matter.

       Dated at Milwaukee, Wisconsin, this 9th day of October, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge
